.*

 

* Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 1 of 7 PAGEID #: 6604

TRIAL PROCEDURE CIVIL JURY TRIAL

JUDGE JAMES L. GRAHAM
U.S. DISTRICT COURT
SOUTHERN DISTRICT OF OHIO EASTERN DIVISION

INTRODUCTION

A lawsuit in which you represent a party has been assigned to me
for trial. You will want to know what is expected of you and your
opponent. the following procedures are designed to deal with your
case promptly and efficiently without impeding your ability to
present you client’s case fully and fairly.

COUNSEL TABLES

The parties will occupy the counsel table chosen or agreed to
before the opening of the first session of the trial.

 

APPEARANCES

Counsel will enter their appearance with the Court Reporter and the
Courtroom Deputy Clerk before the start of the opening session of

the trial.

 

COURT SESSTONS
Trials will be held Monday through Friday of each week.

 

Friday sessions may be shortened or cancelled because the Court
regularly schedules final pretrial conferences and criminal matters
on that day. Counsel should inquire regarding Friday’s schedule.

Morning session begins at 9:00 a.m. and will recess at
approximately 10:30 a.m. for 15 minutes.

Noon recess will be at approximately 12:00.

Afternoon session begins at- 1:00 p.m. and will recess at
approximately 3:15 for 15 minutes.

Court will adjourn at, approximately 4:30 p.m.

The parties and all counsel will be present at counsel tables at
all sessions before the jury is brought into the courtroom and will
remain at counsel tables until after the jury leaves the courtroom
at the end of all sessions. the parties and counsel will stand

upon the entrance and exit of the jury.

 

TELEPHONE MESSAGES

Telephone messages for trial counsel received by the Court’s staff
will be posted on the message board in the reception area of the
Courts chambers. Counsel should check the board during recess.

 
 

Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 2 of 7 PAGEID #: 6605

ADDRESSES_BY COUNSEL

Counsel will address the Court and the jury in the following
manner:

(a) Voir dire examination, opening statements and closing
arguments will be conducted from the lectern facing the
jury.

(b) All addresses to the Court will be made from the lectern
facing the Court.

(c) Counsel shall stand when addressing the Court for any
reason.

EXAMINATION OF WITNESSES
Counsel shall conduct their examination from the lectern.

In advance of trial, counsel will instruct his or her witnesses to
answer questions with courtesy. Evasive answers, answering a
question with a question or disrespect to opposing counsel wili not

be permitted. ;

Counsel are expected to extend equal courtesy to all witnesses.
Counsel will wait until the witness has finished an answer before
asking the next question. Multiple questions and repetitious
questions will not be permitted. Counsel may not by and action,
inflection or expression indicate disbelief of any witness’s
answer. Counsel shall admonish their clients and witnesses to

desist from such conduct.

Witness shall be treated with fairness and consideration. They
shall not be shouted at, ridiculed or otherwise abused. The
untruthful or hostile witness can be examined firmly and
extensively without abuse.

When a party has more than one attorney, only one may conduct the
direct or cross examination of a given witness.

Counsel shall not approach a witness without asking the permission
of the Court. When permission is granted for the purpose of
working with an exhibit, counsel should resume the examination from
the lectern when finished with the exhibit.

Counsel are responsible for witnesses speaking so that their
testimony will be easily heard by all members of the jury.

Upon completing his or her examination of the witness, counsel
shall advise the Court, after which the Court will advise opposing

counsel to proceed.

During examination of a _ witness, counsel will first obtain
permission of the Court if he/she wishes to confer with co-counsel.
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 3 of 7 PAGEID #: 6606

OBJECTIONS

 

Counsel will stand when making an objection and will make the
objection directly and only to the Court.

When objecting, state only that you are objecting and if requested
by the Court, state the grounds. Objections shall not be used for
the purpose of making speeches, repeating testimony, or to attempt
to guide a witness or influence the jury.

Argument upon an objection will not be heard unless permission is
given or argument is requested by the Court. Bither counsel may

request a bench conference.

DECORUM

Colloguy, or argument between counsel will not be permitted. All
remarks ghall be addressed to the Court.

Counsel shall maintain a professional and dignified atmosphere
throughout the trial.

Appearance, mannerisms, or habits that are designed to arouse the
sympathy or prejudice of the jury are an impediment to an impartial
trial and will not be permitted.

During a trial, counsel shall not exhibit familiarity with
witnesses, jurors, or opposing counsel and shall avoid the use of
first names. No juror shall be addressed individually or by name.

During opening statements and final arguments, all persons at
counsel table shall remain seated and be respectful so as not to
divert the attention of the Court or the jury.

Do not ask the Court Reporter to mark testimony. Ail requests for
re-reading of questions or answers shall be addressed to the Court.

EXHIBITS

 

Counsel will assemble and mark all exhibits and deliver them to the

Courtroom Deputy prior to the commencement of the trial.

Joint exhibits will bear ROMAN NUMERALS.

Plaintiff’s exhibits will bear ARABIC NUMBERS.

Defendant’s exhibits will be identified with LETTERS.

Third party exhibits may be numbered with Arabic numbers and an

identifying letter prefix.

Where defendant's exhibits will exceed 52, defense counsel will
promptly advise opposing counsel and in such event, both sides will
identify exhibits with Arabic numbers and the letter prefix "P" for
plaintiff‘s exhibits and "D" for defendants exhibits.
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 4 of 7 PAGEID #: 6607

EXHIBITS continued

Counsel should have a list of all exhibits and supply the Court,
the Courtroom Deputy, the Court Reporter and opposing counsel with
a copy of the same.

Counsel will not approach the witness to tender an exhibit. Each
exhibit will be placed before the witness by the Courtroom Deputy.

In formulating a question to a witness dealing with an exhibit,
counsel shall specify the exhibit number/letter or designation so

that the record will be clear.

Counsel shall provide copies of exhibits to the Court and opposing
counsel prior to the commencement of the trial.

Exhibits with are produced for the first time during trial, as in
the case of exhibits used for impeachment, shall be tendered to the
Courtroom Deputy for marking and then displayed to opposing

counsel .

Fach counsel is responsible for any exhibits secured from the
Courtroom Deputy. At the end of the trial all exhibits that have
been admitted shall be returned to the Courtroom Deputy

DEPOSITIONS

 

Counsel will confer in advance of trial and attempt to resolve
objections by agreement. If any objections remain for ruling,
counsel shall jointly prepare a list of objections identifying the
page number and line(s) of the deposition where the objection will
be found and stating in one sentence the grounds for the objection.
This procedure applies to both written and video tape depositions.
Thus video tape depositions which contain objections must be
accompanied by a full or partial transcript. The jointly prepared
list of objections and grounds for the same shall be delivered to
the Court prior to the commencement of the trial.

Video tape presentation must include all equipment and a method for
editing the sound to delete testimony as to which the Court has

sustained an objection.

DEMONSTRATIVE EVIDENCE

If any sketches, models, diagrams, or other demonstrative evidence
of any kind will be used during the trial, they must be exhibited
to opposing counsel one week prior to trial. Objections to the
game must be submitted to the Court prior to the commencement of
trial. Demonstrative evidence prepared solely for the purpose of
final argument shall be displayed to opposing counsel at the
earliest possible time but in no event later that one-half hour

before the commencement of the arguments.

Counsel must supply his/her own easel, flip charts, etc. for trial.

 

 
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 5 of 7 PAGEID #: 6608

JURY

The Court will seat a jury of ten (10) members. In accordance with
Fed. R. Civ. P. 48, all jurors shall participate in the verdict
unless excused pursuant to Rule 47(c). Unless the parties
otherwise stipulate, the verdict shall be unanimous and no verdict
-ghall be taken from a jury reduced in size to fewer than six (6)

members.
VOIR DIRE EXAMINATION

The whole panel of prospective jurors seated in the jury box and in
the rear of the Courtroom will be examined and accepted or
challenged for cause in one continuous examination.

Fach prospective juror is assigned a number by the Clerk’s Office.
Counsel can obtain a list of the jurors names, questionnaires, and
juror numbers on the Wednesday prior to the trial from the Clerk’s

office.

Counsel will be informed of the names and numbers of jurors on the
list, that are not present for jury duty, prior to the commencement
ef the trial.

Ten (10) prospective jurors will be seated in the jury box in
numerical order in accordance with the diagram attached hereto
marked "Exhibit A."

When a prospective juror seated in the jury box is excused he or
she will be replaced by the next available juror from the rear of

the courtroom in chronological order. When challenging a juror,
counsel should refer to the juror by name and number.

The Court will conduct a comprehensive voir dire examination

tailored to the issues in the case being tried. Counsel are
encouraged to submit prior to trial, questions they would Like the
Court to include in its voir dire examination. Copies of such

questions should be served on opposing counsel.

Counsel may supplement the Court’s examination, but they may not
repeat in the same or in some other form, any question already put

to the panel by the Court.

Counsel must address their questions to the whole panel in general
and may not question an individual juror unless it develops from a
question put to the whole panel that the answer of a specific juror

justifies further inquiry.

 
*, | Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed: 09/15/21 Page: 6 of 7 PAGEID #: 6609

nsel will not be permitted to question jurors individually
regarding background information. This information is contained in
juror questionnaire forms which are on file in the Clerk’s Office.
Counsel should examine these questionnaires prior to the
commencement of trial. Counsel may inquire regarding any omission
jin a jurors answer to the juror questionnaire or, after obtaining
the Court’s permission, regarding any inquiry justifiably elicited
by information contained in the juror questionnaire.

Cou

CHALLENGES

———————————

The entire panel shall he challenged for cause, jurors seated in
the jury box and those seated in the rear of the Courtroom. Any
jurors seated in the jury box who have been excused for cause will
be replaced by the next available juror from the rear of the

courtroom.
PEREMPTORY CHALLENGES

Each party wiil shall be entitled to three peremptory challenges.
28 U.S.C. 1870.

The parties will exercise their peremptory challenges alternately
with the plaintiff exercising the first challenge. If either party
"passes", that challenge will be counted as used.

Peremptory challenges will be directed only to the prospective
jurors seated in the jury box. When a juror is excused, he or she
will be replaced by the next available juror from the rear of the

courtroom.

 

 
 

i
iy
/s

Fi0W TF
SETIVG
t

 

 

 

 

 

 

 

 

 

 

 

Case: 2:19-cv-01976-JLG-CMV Doc #: 120-3 Filed:|09/15/21 Pag

 

 

 

 

 

 

 

 
